Case: 2:20-cv-00101-SDM-KAJ Doc #: 34 Filed: 01/25/21 Page: 1 of 2 PAGEID #: 135

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
ICON ENTERTAINMENT GROUP,
et al.,
Plaintiff, : CASE NO. 2:20-cev-00101
-VS- :
: JUDGE SARAH D. MORRISON
STEVEN G. ROSSER, et al., : MAGISTRATE JUDGE DEAVERS

Defendants.

 

NOTICE OF AVAILABILITY

 

Notice is hereby given that Whitney R. Lancaster is available for deposition on Monday,
February 15, 2021, at 10:00 a.m. Said deposition will be held at the law offices of CRABBE,
BROWN & JAMES, LLP, 500 S. Front Street, Suite 1200, Columbus, OH 43215 via Zoom
conference.

Said deposition will be conducted upon oral examination before a Notary Public pursuant

to Civil Rule 30.

Respectfully submitted,

/s/ Larry H. James
LARRY H. JAMES (0021773)

CHRISTOPHER R. GREEN (0096845)
NATALIE P. BRYANS (0097697)
CRABBE BROWN & JAMES, LLP
500 South Front Street, Suite 1200
Columbus, Ohio 43215

(614) 229-4567; FAX: (614) 229-4559

 

nbryans(@cbilawyers.com
Attorneys for Defendants
Whitney R. Lancaster and Steven G. Rosser
Case: 2:20-cv-00101-SDM-KAJ Doc #: 34 Filed: 01/25/21 Page: 2 of 2 PAGEID #: 136

CERTIFICATE OF SERVICE

 

I hereby certify that on this 25" day of January, 2021, I filed the foregoing Notice of
Availability with the Clerk of Courts for the United States District Court For The Southern District
of Ohio, Eastern Division, and a copy of the foregoing was duly served via the Court’s electronic
efile, upon the following:

Counsel for Plaintiff

David A. Goldstein (0064661)

David A. Goldstein Co., LPA

511 South High Street, Suite 290
Columbus, Ohio 43215

Phone: 614.222.1889

Email: dgoldstein@dgoldsteinlaw.com

Co-Counsel for Plaintiff

Rex H. Elliott (0054054)
Barton R. Keyes (0083979)
Cooper & Elliott LLC

2175 Riverside Drive
Columbus, Ohio 4322]

Email: rexe@cooperelliott.com

 

 

Co-Counsel for Plaintiff

Gina M. Piacentino (0086225)

88 East Broad Street

Columbus, Ohio 43215

Email: gpiacentino@wp-lawgroup.com

Columbus City Attorney
Westley Matthew Phillips (0077728)

Andria C. Noble (0086365)

Columbus City Attorney Litigation Section
77N. Front Street, Floor 4

Columbus, OH 43215-1895

Email: wmphillips@columbus.gov

/s8/ Larry H. James
LARRY H. JAMES (0021773)

14980-41409\01375562.000
